CASE 0:19-cv-01820-MJD-BRT Document 32-1 Filed 10/01/19 Page 1 of 2




                          EXHIBIT A
         CASE 0:19-cv-01820-MJD-BRT Document 32-1 Filed 10/01/19 Page 2 of 2



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    INSIGNIA SYSTEMS, INC.,                                Civ. No. 19-cv-1820 (MJD/BRT)

                           Plaintiffs,
    v.

    NEWS CORPORATION, NEWS
    AMERICA MARKETING FSI L.L.C.,
    and NEWS AMERICA MARKETING
    IN-STORE SERVICES L.L.C.,

                            Defendants.



                           Chart of Parties’ Disputed Scheduling Proposals


         ¶           DISPUTED EVENT                           PLAINTIFF’S                 DEFENDANTS’
                                                               PROPOSAL                     PROPOSAL 1
     (e)(2)   Close of Fact Discovery                     May 22, 2020                  October 16, 2020
     (g)(4) Fact Discovery Motions                        May 22, 2020                  October 30, 2020
    (f)(1)(c) Expert Meet & Confer                        March 13, 2020                August 28, 2020
     (f)(2)   Opening Expert Reports                      June 26, 2020                 November 16, 2020
                                                          (Any party bearing the        (Plaintiff)
                                                          burden)
     (f)(2)   Rebuttal Expert Reports                     August 7, 2020                January 15, 2021
                                                          (Any party                    (Defendants)
                                                          responding)
     (f)(2)   Close of Expert Discovery                   September 11, 2020            March 31, 2021
     (g)(4)   Other Non-Dispositive Motions               October 16, 2020              April 30, 2021
     (g)(5)   Dispositive Motions                         October 16, 2020              May 29, 2021
     (j)(1)   Trial                                       November 30, 2020             October 30, 2021




1
 Defendants’ position is that discovery should be stayed pending the resolution of an early dispositive motion under
Rule 12(c) on Defendants’ Counterclaim. As explained in part (e) of the joint report, resolution of such a motion
will clarify and may help to streamline considerably the scope of discovery required in this matter. Defendants
propose the dates listed here in the alternative, should the Court determine not to put in place a stay.
